LAWSON, Justice (concurring specially):
We granted the State’s petition for writ of certiorari because after preliminary consideration we concluded that there was a probability of merit in the petition. The petition was timely filed after an application for rehearing had been overruled in the Court of Civil Appeals. The petition was accompanied by a brief pointing out and arguing the points sought to be revised or corrected. — Supreme Court Rule 39. Consequently I cannot understand the court’s action in quashing the writ.
After oral argument and further consideration of the briefs filed by the parties, I am of the opinion that the result reached in the opinion of the Court of Civil Appeals is correct. I therefore would affirm the judgment of the Court of Civil Appeals.